DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 3/21/2022. Claim 1 was amended. Claims 2-3 were canceled. No new claims were added. Likewise, claims 1 and 4-7 were pending for examination. 
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (U.S. Patent 7,148,813).

Regarding claim 1 (Currently Amended), Bauer teaches a motion sensing traffic sign assembly being configured to illuminate when a vehicle approaches said assembly (col 3:47-51, Figs. 1-2, also see col 4:24-37), said assembly comprising: 
a traffic sign (202) being mounted on a stanchion (post 204) wherein said traffic sign is configured to be visible to traffic (col 5:1-6, Fig 2; traffic/STOP sign 202 supported by post 204; col 3:47-51, Fig 2; visible to traffic/vehicles approaching traffic/STOP sign 202; also see col 4:24-37) said traffic sign having a first surface(Fig 2; surface where lights 106 are located on outer periphery of sign 202) and a perimeter edge, said perimeter edge having a top side (periphery of sign 202 directly below power source 108);
a control circuit being coupled to said traffic sign (control unit 102, Fig 1); 
a motion sensor (sensor 104, Fig 1) being coupled to said traffic sign (sensor 104 coupled to traffic/STOP sign 202, Fig 1) wherein said motion sensor is configured to detect traffic approaching said traffic sign (clam 31; electronic sensor for sensing motion of oncoming vehicle), said motion sensor being electrically coupled to said control circuit (sensor 104 electrically coupled to control unit 102, per Fig 1) said motion sensor being positioned on said top side of said perimeter edge of said traffic sign, said motion sensor being oriented to point in the same direction as said first surface of said traffic sign (Fig 2; shows sensor 104 pointing in same direction as said first surface of said traffic sign); 
a plurality of light emitters (light sources 106), each of said light emitters being coupled to said traffic sign, (col 5:8-9; sign 202 includes a plurality of light sources 106 along outer periphery of sign 202) each of said light emitters being turned on when said motion sensor senses motion (col 5:36-39; traffic control device which detects vehicle and alerts driver of the vehicle to the presence of the traffic sign by periodically illuminating a plurality of light sources) 
wherein each of said light emitters is configured to emit light outwardly from said traffic sign thereby enhancing visibility of said traffic sign for the traffic (col 5:39-44, claim 10; Illumination of the light sources upon detection of a motor vehicle can be particularly advantageous to a driver who is unfamiliar with the area in which they are driving or in bringing to the attention of the driver of the motor vehicle the presence of a traffic sign, which is otherwise obstructed from view) said plurality of light emitters being arranged to form indicia on said traffic sign wherein said plurality of light emitters is configured to communicate a traffic command to the traffic, each of said light emitters being positioned on said first surface of said traffic sign, each of said light emitters being electrically coupled to said control circuit, each of said light emitters being turned on when said control circuit receives an alert input (claim 9; control unit illuminating light source(s) responsive to motor vehicle detection signal; Examiner interprets vehicle detection signal as an alert input); and 
a solar panel being coupled to said traffic sign wherein said solar panel is configured to be exposed to sunlight (col 5:20-23;  power source 108 includes a solar panel and a rechargeable battery located along a top of the traffic sign 202 or otherwise oriented to receive light from the sun), said solar panel being electrically coupled to said light emitters for powering said light emitters (col 5:23-25, Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108). 
Bauer does not expressly teach feature
1. said motion sensor being positioned on said top side of said perimeter edge of said traffic sign.
Regarding feature 1, Bauer further teaches the concept that it should be appreciated that the sensor 104 may be combined within the traffic sign 202 or located at various other positions (col 5:16-19). In other words, Bauer suggests that sensor 104 may be combined within the traffic sign 202 and/or moved/located at various other positions about the entire assembly. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods for locating the motion sensor in various other positions in relation to the traffic sign assembly. Furthermore, the motion sensor may be installed in a finite number of solutions where the motion sensor is either mounted remotely away from the traffic sign assembly, on the top, bottom, front, back, any given side, inside the traffic sign assembly including the support means, one of ordinary skill in the art would have had good reason to mount the motion sensor on a top side of the perimeter edge of the traffic sign, simply as a physical means of structural protection. It would require no more than "ordinary skill and common sense," to mount the motion sensor on a top side of the perimeter edge of the traffic sign. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try mounting the motion sensor on a top side of the perimeter edge of the traffic sign, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Furthermore, Bauer discloses the claimed invention except for the same arrangement and positioning of the motion sensor about the traffic sign. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to position said motion sensor on said top side of said perimeter edge of said traffic sign, since it has been held that shifting the position of the motion sensor would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claims 4, 5, 6 and 7, Bauer teaches a motion sensing traffic sign assembly being configured to illuminate when a vehicle approaches said assembly (col 3:47-51, Figs. 1-2, also see col 4:24-37), said assembly comprising: 
a traffic sign (202) being mounted on a stanchion (post 204) wherein said traffic sign is configured to be visible to traffic  (col 5:1-6, Fig 2; traffic/STOP sign 202 supported by post 204; col 3:47-51, Fig 2; visible to traffic/vehicles approaching traffic/STOP sign 202; also see col 4:24-37), said traffic sign having a first surface (Fig 2; surface where lights 106 are located on outer periphery of sign 202) and a perimeter edge, said perimeter edge having a top side (periphery of sign 202 directly below power source 108); 
a control circuit being coupled to said traffic sign (control unit 102, Fig 1), said control circuit receiving an alert input (claim 9; control unit illuminating light source(s) responsive to motor vehicle detection signal; Examiner interprets vehicle detection signal as an alert input); 
a motion sensor (sensor 104, Fig 1) being coupled to said traffic sign (sensor 104 coupled to traffic/STOP sign 202, Fig 1) wherein said motion sensor is configured to detect traffic approaching said traffic sign (clam 31; electronic sensor for sensing motion of oncoming vehicle), said motion sensor being electrically coupled to said control circuit (sensor 104 electrically coupled to control unit 102, per Fig 1), said control circuit receiving said alert input when said motion sensor senses traffic approaching said traffic sign (claim 9; control unit illuminating light source(s) responsive to motor vehicle detection signal), said motion sensor being oriented to point in the same direction as said first surface of said traffic sign (Fig 2; shows sensor 104 pointing in same direction as said first surface of said traffic sign); 
a plurality of light emitters (light sources 106), each of said light emitters being coupled to said traffic sign (col 5:8-9; sign 202 includes a plurality of light sources 106 along outer periphery of sign 202), each of said light emitters being turned on when said motion sensor senses motion (col 5:36-39; traffic control device which detects vehicle and alerts driver of the vehicle to the presence of the traffic sign by periodically illuminating a plurality of light sources) wherein each of said light emitters is configured to emit light outwardly from said traffic sign thereby enhancing visibility of said traffic sign for the traffic (col 5:39-44, claim 10; Illumination of the light sources upon detection of a motor vehicle can be particularly advantageous to a driver who is unfamiliar with the area in which they are driving or in bringing to the attention of the driver of the motor vehicle the presence of a traffic sign, which is otherwise obstructed from view), said plurality of light emitters being arranged to form indicia on said traffic sign, wherein said plurality of light emitters is configured to communicate a traffic command to the traffic (col 5:10-13; lights 106 may form a part of the traffic direction, e.g., the word "stop" or the display 112 may be implemented to provide the traffic direction), each of said light emitters being positioned on said first surface of said traffic sign (Fig 2; surface where lights 106 are located on outer periphery of sign 202), 
each of said light emitters being electrically coupled to said control circuit (col 5:23-25, Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108); 
a solar panel being coupled to said traffic sign wherein said solar panel is configured to be exposed to sunlight (col 5:20-23; power source 108 includes solar panel and a rechargeable battery located along a top of the traffic sign 202 or otherwise oriented to receive light from the sun), said solar panel being electrically coupled to said control circuit for powering said control circuit (Fig 1, col 5:23-25; Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108)); and 
a power supply being coupled to said traffic sign (col 5:20-23;  power source 108 includes a solar panel and a rechargeable battery located along a top of the traffic sign 202 or otherwise oriented to receive light from the sun), said power supply being electrically coupled to said control circuit (col 5:23-25, Fig 1; control unit 102 is coupled to sensor 104 and light source(s) 106 and receives power from the power source 108), said power supply comprising at least one battery, said at least one battery being electrically coupled to said solar panel for charging said at least one battery (col 5:20-23;  power source 108 includes a solar panel and a rechargeable battery located along a top of the traffic sign 202 or otherwise oriented to receive light from the sun).  
Bauer does not expressly teach these two features:
1. said motion sensor being positioned on said top side of said perimeter edge of said traffic sign, and
2. said solar panel having a bottom surface and a top surface, said bottom surface being coupled to a top of said motion sensor wherein said top surface is configured to be exposed to sunlight.
Regarding the first feature, Bauer teaches the concept that it should be appreciated that the sensor 104 may be combined within the traffic sign 202 or located at various other positions (col 5:16-19). In other words, Bauer suggests that sensor 104 may be combined within the traffic sign 202 and/or moved/located at various other positions about the entire assembly.  A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods for locating the motion sensor in various other positions in relation to the traffic sign assembly. Furthermore, the motion sensor may be installed in a finite number of solutions where the motion sensor is either mounted remotely away from the traffic sign assembly, on the top, bottom, front, back, any given side, inside the traffic sign assembly including the support means, one of ordinary skill in the art would have had good reason to mount the motion sensor on a top side of the perimeter edge of the traffic sign, simply as a physical means of structural protection. It would require no more than "ordinary skill and common sense," to mount the motion sensor on a top side of the perimeter edge of the traffic sign. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try mounting the motion sensor on a top side of the perimeter edge of the traffic sign, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.
Regarding the second feature, Bauer also teaches the concept that the power source 108 includes a solar panel component and another component, e.g., a rechargeable battery nearby, where the power source 108 along with both of the components being located along a top of the traffic sign 202 or are otherwise oriented to receive light from the sun (col 5:20-23). A person of ordinary skill in the art, upon reading the reference, would also have recognized that power source may include multiple components and that the solar panel would have a bottom surface and a top surface, whereby the bottom surface would be coupled to the top of any supporting means, whether a pole or another component therein the assembly, with the components being arranged so the top surface of the solar panel is oriented to receive light from the sun.. Furthermore, the motion sensor may be installed in a finite number of solutions where the motion sensor is either mounted remotely away from the traffic sign assembly, on the top, bottom, front, back, any given side, inside the traffic sign assembly including the support means and to any component of the whole assembly for that matter, one of ordinary skill in the art would have had good reason for the bottom surface of the solar panel being coupled to a top of said motion sensor wherein the top surface of the solar panel is configured to be exposed to sunlight, simply as a physical means of structural protection and also protection from environmental factors. It would require no more than "ordinary skill and common sense," to mount the solar panel in this fashion in order to act as a top cover for other components. Thus, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to try mounting the solar panel to act as a top cover for other components of the traffic sign assembly directly beneath, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant’s Arguments:

(1) (Remarks, filed 3/21/2022, pg. 5, para. 7)
In rejecting claims 2-7, Applicant argues that Bauer does not teach or suggest the positioning of the motion sensor is a known equivalent to existing prior art or an obvious combination of known features taken from the prior art. Instead, the Examiner has merely provided an unsupported statement apparently based on the personal beliefs or personal knowledge of the Examiner.  
Examiner respectfully disagrees. Examiner again posits that Bauer teaches that it should be appreciated that the sensor 104 may be combined within the traffic sign 202 or located at various other positions (col 5:16-19). In other words, Bauer suggests that sensor 104 may be combined within the traffic sign 202 and/or moved/located at various other positions about the entire assembly. A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods for locating the motion sensor in various other positions in relation to the traffic sign assembly. Furthermore, the motion sensor may be installed in a finite number of solutions where the motion sensor is either mounted remotely away from the traffic sign assembly, on the top, bottom, front, back, any given side, inside the traffic sign assembly including the support means, one of ordinary skill in the art would have had good reason to mount the motion sensor on a top side of the perimeter edge of the traffic sign, simply as a physical means of structural protection. It would require no more than "ordinary skill and common sense," to mount the motion sensor on a top side of the perimeter edge of the traffic sign.
Bauer also teaches the concept that the power source 108 includes a solar panel component and another component, e.g., a rechargeable battery nearby, where the power source 108, along with both components being located along a top of the traffic sign 202 or are otherwise oriented to receive light from the sun (col 5:20-23). A person of ordinary skill in the art, upon reading the reference, would also have recognized that power source may include multiple components and that the solar panel would have a bottom surface and a top surface, whereby the bottom surface would be coupled to the top of any supporting means, whether a pole or another component therein the assembly, with the components being arranged so the top surface of the solar panel is oriented to receive light from the sun.. Furthermore, the motion sensor may be installed in a finite number of solutions where the motion sensor is either mounted remotely away from the traffic sign assembly, on the top, bottom, front, back, any given side, inside the traffic sign assembly including the support means and to any component of the whole assembly for that matter, one of ordinary skill in the art would have had good reason for the bottom surface of the solar panel being coupled to a top of said motion sensor wherein the top surface of the solar panel is configured to be exposed to sunlight, simply as a physical means of structural protection and also protection from environmental factors. It would require no more than "ordinary skill and common sense," to mount the solar panel in this fashion in order to act as a top cover for other components.  
Lastly, Bauer discloses the claimed invention except for the same arrangement and positioning of the motion sensor and solar panel about the traffic sign. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to position said motion sensor on said top side of said perimeter edge of said traffic sign and said bottom surface of said solar panel being coupled to a top of said motion sensor wherein said top surface is configured to be exposed to sunlight, since it has been held that shifting the position of a motion sensor would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

(2) (Remarks, filed 3/21/2022, pg. 6 paras. 1- 6)
"If the knowledge is of such notorious character that official notice can be taken, it is sufficient so to state" In re MAlcohn. 129 F.2d 529, 54 USPQ 235 (CCPA 1942). If the applicant traverses such an assertion of official notice by the examiner, the examiner should cite a reference in support of his or her position. MPEP 2144.03. 

Examiner respectfully disagrees that official notice was taken in the prior office action. Examiner did not take official notice. Instead, Examiner put forth a common sense rationale supported by various teachings of Bauer, as detailed in the claim rejections put forth above. Nevertheless, Examiner cites a reference below in support of his previously stated positions above. 
1. Barnes (U.S. Patent Application Pub. 2018/0103240) teaches a solar powered Smart Sign Sleeve, that attaches to an existing stop sign or traffic sign post and uses motion sensors etc. to establish an approaching vehicle speed by sensors and upon detection, determine if the vehicle comes to a complete braking stop at the stop sign before proceeding through an intersection or making a turn. Moreover, per Figs 1-5 and paragraphs 15-18, smart sign sleeve includes a front motion sensor 6 capable of detecting approaching vehicles and front sensor 6 is embedded into the HDPE smart sign sleeve 2 and may incorporate a protective surface or shield, to protect the sensor 6 from the detrimental or disabling effects of the environment.   The smart sign sleeve provides support for a top mounted pivoting solar panel 3 and traffic sign face 4. The traffic sign face 4 may be attached to the smart sign sleeve 2 using mounting means and the smart sign sleeve 2 also contains numerous electronic, optical and communication devices in the smart sleeve construction. The smart sleeve contains a front facing sensor 6 to detect approaching vehicles and engage the solid state hard drive's 14 calculating sequence based on distance and the established speed limit to determine if the approaching vehicle allows enough me to elapse before proceeding past the laser sensor 15. Barnes teachings explicitly teach another alternate rearrangement of the same exact parts aligning with Examiner’s rationale above. 
Lastly, Barnes also discloses the claimed invention except for the same arrangement and positioning of the motion sensor and solar panel about the traffic sign. Again, It would have been obvious to one having ordinary skill in the art at the time of filing the invention to position said motion sensor on said top side of said perimeter edge of said traffic sign and said bottom surface of said solar panel being coupled to a top of said motion sensor wherein said top surface is configured to be exposed to sunlight, since it has been held that shifting the position of a motion sensor would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Note: Examiner also notes that Cai (U.S. Patent Application Pubs. 2012/0206276 and 2012/0206277) also suggests a similar rearrangement of parts in Figs 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            

						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684